            Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


YONG DE HUANG, individually and on behalf of All
Other Employees Similarly Situated,
                                             Plaintiff,
                                                                  Case No.
                       - against -
                                                                      COLLECTIVE ACTION
ZENG RESTAURANT LLC d/b/a KABUKI JAPANESE                                COMPLAINT
RESTAURANT, Zhao Zeng a/k/a Zhao Qing Zeng,


                                           Defendants.



       Plaintiff Yong De Huang (“Plaintiff”) on behalf of himself and on behalf of all others

similarly situated, by and through his undersigned attorneys, Hang & Associates, PLLC, hereby

file this complaint against the Defendants Zeng Restaurant LLC d/b/a Kabuki Japanese

Restaurant, and Zhao Zeng a/k/a Zhao Qing Zeng, (collectively “Defendants”), allege and show

the Court the following:



                                      INTRODUCTION

       1.       This action is brought by Plaintiff, on behalf of himself as well as other employees

similarly situated, against Defendants for alleged violations of the Federal Labor Standards Act,

(“FLSA”) 29 U.S.C. §§ 201 et seq., the Pennsylvania Minimum Wage Act of 1968 (“PMWA”),

43 P.S. §§ 333.101 et seq., and has failed to comply with the Pennsylvania Wage Payment and

Collection Law (“WPCL”), 43 P.S. § 260.8, et seq., and violated Pennsylvania common law.

       2.       Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and PMWA by engaging in a pattern and practice
            Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 2 of 18




of failing to pay their employees, including Plaintiff, overtime compensation for all hours worked

over forty (40) each workweek.

       3.       Plaintiff alleges pursuant to the FLSA, that he is entitled to recover from the

Defendants: (1) unpaid overtime wages, (2) liquidated damages, (3) prejudgment and post-

judgment interest; and/or (4) attorneys’ fees and costs.

       4.       Plaintiff further alleges pursuant to PMWA 43 P.S. §§ 333.101 et seq. and

Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1 et seq., that he is entitled to

recover from the Defendants: (1) unpaid overtime compensation, (2) liquidated damages; (3)

prejudgment interest; and (4) attorney’s fees and costs.

       5.       Plaintiff further alleges pursuant to the Pennsylvania Human Relations Act, 43 P.S.

§§951 et seq. (“PHRA”) that he is entitled to recover from the Defendants: (1) an award of

monetary damages and other relief, including attorneys’ fees and expenses with interest; and (2)

liquidated damages.


                                 JURISDICTION AND VENUE

       6.       This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. § 1367(a).

       7.       Venue is proper in the Middle District Court of Pennsylvania pursuant to 28 U.S.C.

§§ 1391(b) and (c), because Defendants conduct business in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.



                                           PLAINTIFF

       8.       Plaintiff is an individual currently residing in Queens, New York.
            Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 3 of 18




       9.       Plaintiff was born in 1959 and is currently 59 years old.

       10.      From on or around October 29, 2017 to on or around November 4, 2018, Plaintiff

was employed as a teriyaki chef at Defendants’ restaurant located at 1574 Main Street, Peckville,

PA 18452.

                                         DEFENDANTS


Corporate Defendant

       11.      Upon information and belief, Defendant Zeng Restaurant LLC d/b/a Kabuki

Japanese Restaurant (“Corporate Defendant or Defendant Corporation”) is a domestic business

corporation organized under the laws of the State of Philadelphia with a principal business address

at 1574 Main Street, Peckville, PA 18452.

       12.      Defendants own and operate a restaurant in this District under the name Kabuki

Japanese Restaurant, located at 1574 Main Street, Peckville, PA 18452.

       13.      Upon information and belief, Corporate Defendant has about ten (10) employees.

       14.      Upon information and belief, Corporate Defendant at all relevant times is a business

engaged in interstate commerce that has gross sales in excess of Five Hundred Thousand Dollars

($500,000) per year.

       15.      Upon information and belief, Corporate Defendant purchased and handled goods

moved in interstate commerce. For instance, Corporate Defendant has employees who handled

and worked on goods moving in commerce such as food supplies.

       16.      At all times relevant times, Corporate Defendant was, and continues to be, an

“enterprise engaged in commerce” within the meaning of FLSA.
         Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 4 of 18




Owner/ Operator Defendants

       17.     Upon information and belief, Defendant Zhao Zeng a/k/a Zhao Qing Zeng

(“Defendant Zeng”) is the owner, chief executive officer, and/or managing agent of Defendant

Corporation and participated in the day-to-day operations of Defendant Corporation and acted

intentionally and maliciously and is an employer pursuant to FLSA, 29 U.S.C. §203d, and

regulations promulgated thereunder, 29 C.F.R. §791.2; PMWA, 43 P.S. §333.103, and the

regulations thereunder; and is jointly and severally liable with Defendant Corporation.

       18.     Upon information and belief, Defendant Zeng owns the stock of Defendant

Corporation and manages and makes all business decisions regarding Defendant Corporation.

       19.     Upon information and belief, Defendant Zeng determined the wages and

compensation of the employees of Defendants, including Plaintiff, and established work schedules

and work load of the employees, maintained employee records, and had the authority to hire and

fire employees.

       20.     Plaintiff has fulfilled all conditions precedent to the institution of this action and/

or conditions have been waived.



                      FLSA COLLECTIVE ACTION ALLEGATIONS


       21.     Plaintiff brings this action individually and on behalf of all other and former non-

exempt employees who have been or were employed by the Defendants at their restaurant locations

for up to the last three (3) years, through entry of judgment in this case (the “Collective Action

Period”) (the “Collective Action Members”). Upon information and belief, the Collection Action

Members are so numerous the joinder of all members is impracticable. The identity and precise

number of such persons are unknown, and the facts upon which the calculations of that number
          Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 5 of 18




may be ascertained are presently within the sole control of the Defendants. Upon information and

belief, there are more than ten (10) Collective Action members, who have worked for or have

continued to work for the Defendants during the Collective Action Period, most of whom would

not likely file individual suits because they fear retaliation, lack adequate financial resources,

access to attorneys, or knowledge of their claims. Therefore, Plaintiff submits that this case should

be certified as a collection action under the FLSA, 29 U.S.C. §216(b).

        22.     Plaintiff will fairly and adequately protect the interests of the Collective Action

Members, and has retained counsel that is experienced and competent in the field of employment

law and class action litigation. Plaintiff has no interests that are contrary to or in conflict with those

members of this collective action.

        23.     This action should be certified as collective action because the prosecution of

separate action by individual members of the collective action would risk creating either

inconsistent or varying adjudication with respect to individual members of this class that would as

a practical matter be dispositive of the interest of the other members not party to the adjudication,

or subsequently impair or impede their ability to protect their interests.

        24.     A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy, since joinder of all members is impracticable. Furthermore,

inasmuch as the damages suffered by individual Collective Action Members may be relatively

small, the expense and burden of individual litigation makes it virtually impossible for the

members of the collective action to individually seek redress for the wrongs done to them. There

will be no difficulty in the management of this action as collective action.

        25.     Questions of law and fact common to members of the collective action predominate

over questions that may affect only individual members because Defendants have acted on grounds
             Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 6 of 18




generally applicable to all members. Among the questions of fact common to Plaintiff and other

Collective Action Members are:

        a. Whether the Defendants employed Collective Action members within the meaning of

        the FLSA;

        b. Whether the Defendants’ violations of the FLSA are willful as that terms is used within

        the context of the FLSA; and,

        c. Whether the Defendants are liable for all damages claimed hereunder, including but not

        limited to compensatory, punitive, and statutory damages, interest, costs and disbursements

        and attorneys’ fees.

        26.      Plaintiff knows of no difficulty that will be encountered in the management of this

litigation that would preclude its maintenance as a collective action.

        27.      Plaintiff and others similarly situated have been substantially damaged by

Defendants’ unlawful conduct.

                                    STATEMENT OF FACTS

        28.      Defendants committed the following alleged acts knowingly, intentionally and

willfully.

        29.      Defendants knew that the nonpayment of overtime pay would financially injure

Plaintiff and similarly situated employees and violate state and federal laws.

        30.      Defendants knew that unlawful age discrimination against Plaintiff would violate

state laws.
           Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 7 of 18




       31.     From on or about October 29, 2017 to on or around November 4, 2018, Plaintiff


was employed as a teriyaki chef at Defendants’ restaurant located at 1574 Main Street, Peckville,


PA 18452.


       32.     Upon information and belief, Defendant Zeng, known as "Boss" to Plaintiff, is the


owner/shareholder of Defendant Corporation and maintains active operational control over


Defendant Corporation, including but not limited to hiring and firing employees, supervising and


controlling the employees, setting their work schedule, determining their rates of compensation


and methods of payment, handling payrolls, and maintaining employee records.


       33.     Defendant Zeng hired Plaintiff as a teriyaki chef for Defendant Corporation.


       34.     Defendant Zeng controlled and determined the work schedule of Plaintiff.


       35.     Defendant Zeng determined the rates of compensation of Plaintiff and methods of


payment.


       36.     Throughout his employment with Defendants, Plaintiff took two (2) days off every


other week, i.e., Plaintiff would work all seven (7) days for one week and work five (5) days for


the following week. Therefore, Plaintiff worked on average six (6) days per week.
         Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 8 of 18




       37.     Generally, from Mondays through Fridays, Plaintiff worked from 10:00 am to


10:00 pm, with a scheduled break between 3:00 pm to 4:15 pm (approximately 10.75 hours per


day). Nevertheless, Plaintiff was often called to work if customers’ orders came in during the


scheduled break. On Saturdays and Sundays, Plaintiff would work without a break from 11:30 am


to 10:00 pm (approximately 10.5 hours per day). As a result, Plaintiff worked at least 74.75 hours


per week for weeks that he worked 7 days, and 53.75 per week for weeks he worked 5 days.


       38.     Throughout his employment with Defendants, Plaintiff was paid at a fixed weekly


rate of $800.00 regardless the number of hours he actually worked each day.


       39.     Throughout his employment with Defendants, Plaintiff was paid by bi-weekly by


cash and check, with the allocation of about $578.45 in check and the rest amount in cash.


       40.     Throughout his employment with Defendants, Plaintiff was not required to punch


time cards or otherwise track his work hours.


       41.     Throughout his employment with Defendants, Plaintiff was not compensated for


all hours worked above forty (40) in each workweek according to state and federal laws.


       42.     Throughout his employment with Defendants, Plaintiff was not overtime-exempt


under federal and state laws.
         Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 9 of 18




       43.     Plaintiff was born in July 1959 and is currently 59 years old. As such, Plaintiff is a


member of a protected class under the Pennsylvania Human Relations Act, being at least 40 years


of age at all times while employed with Defendants.


       44.     While Plaintiff was working for Defendant Corporation, other employees of


Defendants are younger than Plaintiff.


       45.     Throughout his employment with Defendants, Plaintiff was in good health


condition and was able to perform job duties the same as other younger employees of Defendants.


       46.     Throughout his employment with Defendants, Plaintiff was subjected to unlawful


discrimination through insults and other malicious activity conducted by Defendant Zeng, because


of Plaintiff’s age. Examples of Defendant Zeng’s discriminatory conducts included but not limited


to:


        a. In assigning lodging to all Defendants’ employees, only Plaintiff was assigned to live


             in a damp, dark basement, full of mold with broken bed, while other younger


             employees were assigned to rooms on 1st, 2nd, and 3rd floors with much better


             condition. Plaintiff knew that there were empty rooms on 1st, 2nd or 3rd floors so
Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 10 of 18




   required to change his room, but Defendant Zeng declined Plaintiff’s request without


   a reason;


b. Whenever Defendant Zeng was unsatisfied with some work done by other employees,


   Defendant Zeng would first blame Plaintiff even if he had no reasons to believe that


   those work were done by Plaintiff;


c. While Plaintiff was performing his job duties, Defendant Zeng often insulted Plaintiff


   by saying that “talking to you is just like preaching to deaf ears. You are too old to


   remember any instructions,” despite the fact that Plaintiff never forgot Defendant’s


   work assignments or instructions, and that Plaintiff’s job duties were completed as


   well as other younger employees;


d. Though there is another teriyaki chef presumably should have shared work equally


   with Plaintiff, Defendant Zeng assigned the majority of workload to Plaintiff, while


   the other teriyaki chef barely had any work to do. Plaintiff repeatedly complained to


   Defendant Zeng about such unfair treatment, but Defendant Zeng refused to make any


   changes about that.
         Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 11 of 18




       47.     Through the malicious activity by Defendant Zeng described herein, a hostile work


environment existed at Plaintiff’s place of employment, the severity and pervasiveness of which


altered the conditions of Plaintiff’s employment.


       48.     Due to the hostile work environment existed at Plaintiff’s place of work, Plaintiff


resigned on or around November 4, 2018.


                                 STATEMENT OF CLAIMS


                                          COUNT I
                [Violations of the Fair Labor Standards Act—Overtime Wage
                 Brought on behalf of the Plaintiff and the FLSA Collective]

       49.     Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       50.     The FLSA provides that no employer engaged in commerce shall employ a covered

employee for a work week longer than forty (40) hours unless such employee receives

compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

times the regular rate at which he or she is employed, or one and one-half times the minimum

wage, whichever is greater. 29 USC §207(a).

       51.     The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 U.S.C. §216(b).

       52.     Defendants’ failure to pay Plaintiff and the FLSA Collective their overtime

premiums violated the FLSA.
         Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 12 of 18




       53.     At all relevant times, Defendants had, and continue to have, a policy of practice of

refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiff and

Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29

U.S.C. §§207(a)(1) and 215(a).

       54.     The FLSA and supporting regulations required employers to notify employees of

employment law requires employers to notify employment law requirements. 29 C.F.R. §516.4.

       55.     Defendants willfully failed to notify Plaintiff and the Collective Action Members

of the requirements of the employment laws in order to facilitate their exploitation of Plaintiff’s

and Collective Action Members’ labor.

       56.     Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiff and Collective Action Members the statutory

overtime rate of time and one half for all hours worked in excess of forty (40) per week when they

knew or should have known such was due and that failing to do so would financially injure Plaintiff

and Collective Action members.

                                         COUNT II
               [Violation of Pennsylvania Minimum Wage Act—Overtime Pay
                                Brought on behalf of Plaintiff]

       57.     Plaintiff re-alleges and incorporates by reference, all preceding paragraphs.

       58.     The PMWA requires that covered employees be compensated for every hour

worked in a workweek. 43 P.S. § 333.104 (a).

       59.     The PMWA requires that employees receive overtime compensation "not less than

one and one-half times" the employee's regular rate of pay for all hours worked over 40 in a

workweek. 43 P.S. § 333.104(c).
            Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 13 of 18




       60.      Plaintiff is a covered employee entitled to the PMWA's protections.

       61.      Plaintiff is not exempt from receiving PMWA overtime benefits.

       62.      Defendants are employers required to comply with the PMWA's mandates.

       63.      Defendants violated the PMWA by failing to pay Plaintiff proper compensation for

all hours worked and for time spent working in excess of 40 hours during the workweek.

       64.      In violating the PMWA, Defendants acted willfully and with reckless disregard of

clearly applicable PMWA provisions.

                                           COUNT VIII

                 [Age Discrimination under the Pennsylvania Human Relations Act]

       65.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

though fully set forth herein.

       66.      Section 955(a) of the PHRA provides that it shall be an unlawful discriminatory

practice:

                    For an employer because of […] age […] of an individual
                    […] to discharge from employment such individual […] or
                    to otherwise discriminate against such individual […] with
                    respect to compensation, hire, tenure, terms, conditions, or
                    privileges of employment […].


       67.      Defendants are employer as defined by the Pennsylvania Human Relations Act.

       68.      Plaintiff is a member of protected class under the Pennsylvania Human Relations

Act, being at least 40 years of age at all times while employed with Defendants.

       69.      By Defendant Zeng’s insults and other malicious activity described herein, a hostile

work environment existed at Plaintiff’s place of employment, the severity and pervasiveness of

which altered the terms and conditions of Plaintiff’s employment there.
          Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 14 of 18




         70.       Defendants had knowledge of, or reason to know of, the hostile and discriminatory

work environment that existed at Plaintiff’s place of employment, and fostered and allowed this

environment to exist. Therefore, Defendants have violated the PHRA.

         71.       As a direct and proximate result of Defendants’ violation of the PHRA, Plaintiff has

suffered and continues to suffer monetary and/or economic harm, including but not limited to, loss

of past and future income, compensation and benefits, for which he is entitled to an award of

monetary damages and other relief, including attorneys’ fees and expenses with interest.

         72.       As a direct and proximate result of Defendants’ violation of the PHRA, Plaintiff has

suffered and continues to suffer severe mental anguish and emotional distress, including but not

limited to stress, anxiety, emotional pain and suffering, and humiliation, for which he is entitled to

an award of compensatory and monetary damages and other relief.


                                         PRAYER FOR RELIEF


WHEREFORE, Plaintiff, on behalf of themselves, and the FLSA Collective Plaintiffs, respectfully
requests that this Court enter a judgment providing the following relief:

    a)         Authorizing Plaintiffs at the earliest possible time to give notice of this collective action,

               or that the Court issue such notice, to all persons who are presently, or have up through

               the extent allowable under the statute of limitations and including the date of issuance

               of court-supervised notice, been employed by Defendants as non-exempt employees.

               Such notice shall inform them that the civil notice has been filed, of the nature of the

               action, of their right to join this lawsuit if they believe they were denied premium

               overtime wages;

    b)         Certification of this case as a collective action pursuant to FLSA;
        Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 15 of 18




   c)    Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of

         the FLSA opt-in class, apprising them of the pendency of this action, and permitting

         them to assert timely FLSA claims and state claims in this action by filing individual

         Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his

         counsel to represent the Collective Action Members;

   d)    A declaratory judgment that the practices complained of herein are unlawful under

         FLSA and NYLL;

   e)    An injunction against Corporate Defendants, its officers, agents, successors,

         employees, representatives and any and all persons acting in concert with them as

         provided by law, from engaging in each of unlawful practices and policies set forth

         herein;

   f)    Award Plaintiff unpaid overtime due under the FLSA and the PMWA;

   g)    Award Plaintiff liquidated damages in accordance with FLSA and PMWA;

   h)    An award of monetary damages and other relief, including attorney’s fees and expenses

         with interest, and liquidated damages pursuant to Pennsylvania Human Relations Act;

   i)    An award of costs and expenses of this action together with reasonable attorneys’ and

         expert fees pursuant to 29 U.S.C. §216(b) and PMWA;

   j)    The cost and disbursements of this action;

   k)    An award of prejudgment and post-judgment fees; and

   l)    Such other and further legal and equitable relief as this Court deems necessary, just,

         and proper.



Dated: Flushing, New York
December 28, 2018
Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 16 of 18




                                 Respectfully Submitted,

                                 HANG & ASSOCIATES, PLLC

                                By: /s/ _ Jian Hang_____ ___
                                 Jian Hang, Esq. (ID # 319709)
                                 136-20 38th Ave. Suite 10G
                                 Flushing, NY 11354
                                 Tel: (718) 353-8588
                                 Fax: (718) 353-6288
                                 Email: jhang@hanglaw.com
                                 Attorneys for Plaintiff and Proposed FLSA
                                  Collective
Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 17 of 18




           EXHIBIT A
Case 3:18-cv-02450-ARC Document 1 Filed 12/28/18 Page 18 of 18
